PER CURIAM:
Jonathon Craig Singleton appeals the district court’s order denying his motion to amend his fine payment schedule pursuant to 18 U.S.C. § 3572(d)(3) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Singleton, No. l:05-cr00030-jpj-pms-2 (W.D.Va. Oct. 19, 2007). We dispense with oral argument because the facts and legal contentions are ade*352quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.